Citation Nr: 1018868	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-38 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
2002, for the grant of service connection for nephropathy 
with hypertension as a separately compensable disability 
secondary to the service-connected diabetes mellitus.

2.  Entitlement to an initial rating higher than 30 percent 
for nephropathy with hypertension.

3.  Entitlement to an initial rating higher than 10 percent 
for onychomycosis.

4.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an initial rating higher than 30 percent 
for Parkinson's disease.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969 and from May 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the VA Appeals 
Management Center (AMC) in Washington, DC.

When the case was most recently before the Board in November 
2006, the issues identified on the title page were remanded 
for issuance of a Statement of the Case (SOC) in accordance 
with Manlincon v. West, 12 Vet App 238 (1999).  The Veteran 
subsequently perfected his appeal, and the file has now been 
returned to the Board for further appellate action.

During the course of the appeal jurisdiction over the case 
was transferred to the RO in Portland, Oregon.

The issue of entitlement to service connection for cataracts, 
claimed as secondary to the service-connected diabetes 
mellitus, has been raised by the record, but has not been 
adjudicated by the originating agency.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the originating agency for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran did not have any separately compensable 
manifestations of nephropathy with hypertension associated 
with his service-connected diabetes mellitus prior to August 
6, 2002.

2.  From August 6, 2002, the service-connected nephropathy 
with hypertension has been manifested by definite decrease in 
kidney function but not by persistent edema with blood urea 
nitrogen of 40 to 80mg%; or creatinine of 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss or limitation of exertion as due to the 
service-connected diabetes mellitus.  

3.  From October 21, 2005, the service-connected 
onychomycosis has been manifested by yellowing, thickening 
and scaling of four toenails but without pain or impairment 
of function of the feet and involving zero percent of exposed 
body parts and less than one percent of the body as a whole.

4.  The Veteran is right-handed.

5.  From July 27, 2001, the impairment caused by the service-
connected peripheral neuropathy has most closely approximated 
mild incomplete paralysis of both upper extremities and both 
lower extremities.

6.  From December 3, 2003, the service-connected Parkinson's 
disease has been manifested by mild right hemiparkinsonism 
with resting tremor of the right hand and foot but no other 
uncompensated functional impairment of the extremities.



CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than August 6, 2002, for the grant of service connection for 
nephropathy with hypertension with a separate compensable 
rating are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009). 

2.  The criteria for an initial rating of 60 percent, but not 
more, are met for nephropathy with hypertension.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 
(DC) 7502 (2009).

3.  The criteria for an initial rating higher than 10 percent 
for onychomycosis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, DC 7813 (2009).

4.  The criteria for an initial rating higher than 10 percent 
for peripheral neuropathy of the right upper extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, DC 8516 (2009).

5.  The criteria for an initial rating higher than 10 percent 
for peripheral neuropathy of the left upper extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, DC 8516 (2009).

6.  The criteria for an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, DC 8521 (2009).

7.  The criteria for an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, DC 8521 (2009).

8.  The criteria for an initial rating higher than 30 percent 
for Parkinson's disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.124a, DC 8004 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an earlier effective date 
for grant of service connection for nephropathy with 
hypertension; he also asserts entitlement to increased 
initial ratings for his service-connected nephropathy with 
hypertension, onychomycosis, Parkinson's disease, and 
peripheral neuropathy of the upper and lower extremities.  
The Board will first discuss certain preliminary matters and 
will then address the legal criteria and the facts of the 
case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In a December 2008 letter, the originating agency provided 
the Veteran with all required notice.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency on the merits of any of the claims 
would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STR) and Social Security Administration (SSA) 
records were obtained, as well VA treatment records from 
those providers identified by the Veteran as having relevant 
records.  The Veteran was afforded appropriate VA 
examinations, most recently in July 2009.  The Veteran has 
not identified any outstanding evidence that could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims on appeal.



Effective Date of Service Connection

Legal Criteria

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

Hypertension or isolated systolic hypertension must be 
confirmed by ratings two or more times on at least three 
different days.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note 
(1).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, 
"shall be fixed in accordance with the facts found, but 
shall not be earlier that the date of receipt of application 
therefore."  38 U.S.C.A. § 5110.  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award for compensation based on an 
original claim "will be the date of receipt of the original 
claim or the date the entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.  

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall itself be service-
connected; when service connection for the secondary 
condition is thus established, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. § 
3.310.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue.  Green v. Brown, 10 Vet. App. 111, 
116-19 (1997).

Analysis

Service connection for nephropathy with hypertension was 
granted as a separately compensable condition secondary to 
the service-connected diabetes mellitus.  

A rating decision in July 2002 granted service connection for 
diabetes mellitus as presumptively related to herbicide 
exposure under 38 C.F.R. § 3.309(3).  The rating decision 
initially assigned an effective date of service connection 
for diabetes mellitus of November 7, 2001, the date the claim 
for service connection was received.  A later rating decision 
in August 2002 assigned an effective date of July 9, 2001, 
and the March 2006 rating decision on appeal assigned an 
effective date of May 8, 2001, the date of the regulation 
establishing diabetes mellitus as an herbicide-related 
disability.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158 (9th Cir. 2002).

The RO has assigned an effective date of service connection 
for nephropathy with mild renal insufficiency, hypertension 
of August 6, 2002, because that was the earliest date 
entitlement to a compensable evaluation was shown.  (The 
schedular rating criteria for nephropathy with mild renal 
insufficiency, hypertension are provided in the discussion 
below regarding initial evaluation for the disability and 
will not be reiterated here).

As the nephropathy is secondary to the service-connected 
diabetes, the effective date of service connection/separate 
rating cannot be earlier than May 8, 2001, the date of the 
regulation enabling service connection for the primary 
disorder.  Therefore, the period under review in this case is 
from May 8, 2001, to August 6, 2002.  

Treatment records from May 8, 2001, to August 6, 2002, show 
some elevated blood pressure readings (149/87 and 154/96 in 
July 1991, 154/74 in May 2002) but are silent in regard to 
diagnosed hypertension.  In July 1991 the Veteran 
specifically denied history of hypertension and his list of 
current medications did not include any medications for 
hypertension.

A VA outpatient treatment note dated August 6, 2002, is the 
earliest documentation of a diagnosis of hypertension in the 
claims files.  The Board notes that Veteran's VA clinical 
history cites onset of hypertension as July 2, 2002; however, 
careful review of the Veteran's 12-volume VA medical record 
does not show a diagnosis of hypertension or treatment for 
hypertension prior to August 6, 2002.

In regard to other symptoms of nephropathy, a VA outpatient 
note in July 2001 notes a history of microhematuria "for 
several years" and current 3+ microhematuria and 1+ 
proteinuria; blood urea nitrogen (BUN) in July 2001 was 16.  
A follow-up treatment note in August 2001 states X-ray showed 
a small kidney stone, but the clinical impression was that 
the cause of hematuria was still unclear.  Further, a VA 
examiner in July 2009 specifically found on review of the 
file that the Veteran had no kidney problems until January 
2003; it was in January 2003 that his creatinine level began 
to rise, reaching a peak elevation in June 2003 before 
declining somewhat to its current level.  

Based on the evidence above, the Board finds no appropriate 
basis for finding a separately compensable manifestation of 
nephropathy with hypertension was present prior to August 6, 
2002.  Accordingly, the criteria for an earlier effective 
date for service connection with a separate compensable 
rating are not met and the claim must be denied.

Evaluation of Service-Connected Disabilities

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities except as discussed 
below.  






Evaluation of Nephropathy with Hypertension

Nephropathy is rated under the provisions of 38 C.F.R. 
§ 4.115b (ratings of the genitourinary system - diagnoses), 
DC 7502 (chronic nephritis).  DC 7502 in turn states chronic 
nephritis is to be rated as a renal dysfunction.

Renal dysfunction is rated under the provisions of 38 C.F.R. 
§ 4.15a (ratings of the genitourinary system - dysfunctions) 
with criteria as follows.  A noncompensable rating is 
assigned for albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under DC 7101.  A 
30 percent rating is assigned for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under DC 7101.  A 60 percent rating is 
assigned for constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under DC 7101.  An 80 percent 
rating is assigned for persistent edema with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss or 
limitation of exertion.  A 100 percent is assigned for renal 
dysfunction requiring regular dialysis; or, precluding more 
than sedentary activity from one of the following: persistent 
edema or albuminuria, or BUN more than 80mg%, or creatinine 
more than 8mg%, or markedly decreased function of kidney or 
other organ systems (especially cardiovascular).

As cited above, hypertension (DC 7101) is an alternative 
method of rating the disability, under 38 C.F.R. § 4.104 
(schedule of ratings - cardiovascular system).  The rating 
criteria of DC 7101 are as follows.  A rating of 10 percent 
is assigned for diastolic pressure predominantly 100 or more; 
or, systolic pressure predominantly 160 or more; or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A rating of 20 percent is assigned 
for diastolic pressure predominantly 110 or higher, or 
systolic pressure predominantly 200 or higher.  A rating of 
40 percent is assigned for diastolic pressure predominantly 
120 or higher.  A rating of 60 percent is assigned for 
diastolic pressure predominantly 130 or higher.

As a threshold matter relating to genitourinary symptoms, the 
Board notes the Veteran underwent a bladder resection in 
December 2001 for nonservice-connected bladder cancer; 
thereafter his laboratory diagnostics have exhibited 
microhematuria and elevated creatinine levels.
 
VA pre-gastric bypass evaluation in August 2002 noted current 
blood pressure of 150/84.  The Veteran was on medication for 
blood pressure but the clinical notation indicated 
hypertension was not well controlled.

The Veteran had a VA history and physical (H&P) examination 
in November 2002 in conjunction with evaluation for gastric 
bypass surgery.  Abdominal examination was non-distended and 
non-tender with normal bowel tones.  The examiner was unable 
to palpate the liver or spleen due to body habitus (morbid 
obesity).  The Veteran's blood pressure was 145/67.  

Of note, the Veteran underwent surgical gastric bypass 
procedure with cholecystectomy (gallbladder stone removal) in 
November 2002; the operative report is silent in regard to 
any comorbid renal disorder but the Veteran was hypertensive 
throughout the procedure.  Post-operatively the Veteran's 
blood pressure was 176/87.

Later in November 2002 the Veteran had leakage from the 
anastomosis and dehiscence with abscess formation; revision 
was attempted but the tissue was too inflamed to hold a 
suture.  A takedown procedure was accordingly done with 
insertion of gastrostomy, jejunostomy, naso-gastric and 
Jackson-Pratt (JP) tubes for a projected three-month period.  
Postoperative notes show blood pressure of 127/80.

Following the takedown operation the Veteran was admitted to 
the VA extended care facility, where he received extensive 
antibiotic treatment for leukocytosis and dietary management.  
He remained a VA inpatient until July 2003.  During this 
eight-month period the Veteran was regularly noted to feel 
fatigued and generally weak while being treated for 
postgastric surgery syndrome.

The Veteran had VA computed tomography (CT) scan of the 
abdomen and pelvis in December 2002.  The impression was 
liver, spleen, pancreas and adrenal glands grossly normal.  
No lymphadenopathy was observed.  The distal small bowel, 
colon, bladder and prostate were grossly unremarkable.  There 
were low-attenuated lesions in both kidneys most likely 
representing renal cysts but too small to characterize.  In 
December 2002 the Veteran's blood pressure readings were 
149/77, 116/72, 109/73, 135/78, 135/74 and 124/81; his BUN 
ranged from 23 to 47 and his creatinine ranged from 0.8 to 
1.6.  

A VA ultrasound note dated in January 2003 cites increasing 
BUN/creatinine; the interpreter's impression was small 
bilateral renal cysts.  Urogram and echogram of the kidneys 
in January 2003 showed no evidence of hydronephrosis but 
showed cysts in both kidneys.  Blood pressure readings in 
January 2003 were 155/88, 138/81, 134/75, 138/77, 134/83, 
128/82 and 123/76.  

The Veteran had VA CT scan of the abdomen and pelvis in 
January 2003.  The impression was liver, spleen, pancreas and 
adrenal glands grossly normal.  No lymphadenopathy was 
observed.  The bladder and prostate were grossly 
unremarkable.  There were low-attenuated lesions in both 
kidneys likely representing benign cysts.

VA renal care notes show the Veteran appeared to be 
experiencing renal dysfunction in January 2003, although 
symptoms improved with fluids; the impression was renal 
failure due to contrast nephrotoxicity.  A subsequent renal 
consult in January 2003 noted increasing level of creatinine 
(progressing during the month from 0.8 to 2.6) and noted an 
impression of acute renal failure most likely due to contrast 
nephropathy. 

A VA nephrology note in February 2003 notes the Veteran's 
kidney function remained the same and BUN was climbing.  A 
subsequent renal care note dated in February 2003 states the 
etiology of the kidney dysfunction was unclear and kidney 
biopsy would be requested.  The Veteran's BUN in February 
2003 ranged from 40 to 61 and creatinine ranged from 1.9 to 
2.3.  His blood pressure readings in February 2003 were 
130/74, 139/82 and 128/76.

A renal care note dated in March 2003 shows onset of 
unexplained renal dysfunction incongruous with both BUN and 
albumin.  The impression was persistent underlying 
inflammatory/capillary leak syndrome; CT scan was requested.  
The Veteran subsequently underwent a VA CT scan of the 
abdomen and pelvis in March 2003 in which the impression was 
liver, pancreas, aorta, kidneys, bladder, prostate and colon 
were all grossly unremarkable; the gallbladder was not 
visualized and the spleen had several calcifications.   

In March 2003 the Veteran's blood pressure was 112/69 and his 
BUN was 36.  In April 2003 his blood pressure was 135/65, his 
BUN ranged from 48 to 74 mg/dL and his creatinine ranged from 
2.0 to 2.3 mg/dL.  In May 2003 the Veteran's blood pressure 
readings were 93/78 and 116/74.

A VA urology note in June 2003 states the Veteran was in 
extended care recovering from complications of gastric bypass 
surgery; he was noted to have longstanding hematuria without 
identified cause.  VA ultrasound of the kidneys in June 2003 
showed a mildly complex cyst in the right kidney and simple 
cyst in the left kidney.  A VA physician in June 2003 noted 
an impression of renal insufficiency probably secondary to 
previous contrast and diabetes/hypertension, and probably 
permanent; another possibility was allergic interstitial 
nephritis from amoxicillin.  

A subsequent addendum in June 2003 by a VA nephrologist 
states an impression of subacute renal failure likely related 
to multiple recent insults including at least four CT scans 
with contrast; it was also likely the Veteran had contracted 
a turbulo-interstitial disease related to the multiple 
courses of antibiotics.  The nephrologist stated it was very 
unlikely the renal dysfunction was reversible, at least until 
the surgical issues were resolved.  Also, the hematuria was 
longstanding and could be related to his long history of 
urologic problems (stage 1 bladder cancer) or benign 
condition of thin basement membrane disease.

The Veteran was transferred from the VA medical center to 
Clovis Community Hospital in July 2003 for another gastric 
bypass procedure, performed by the former VA surgeon who had 
performed the original operation; thereafter he was 
retransferred to the VA hospital for further treatment.  His 
blood pressure in July 2003 was 129/73; in August 2003 the 
Veteran's blood pressure readings were 147/77 and 128/68.

A VA treatment note in December 2003 notes complaint of 
anemia "going on for a long time" as well as microhematuria 
following partial bladder resection.  Blood pressure was 
128/66.  The clinical impression was assess anemia of unknown 
etiology, suspect decreased epogen (EPO) levels with 
compromised renal function, also chronic blood loss with 
microscopic hematuria or nutritional with drastic weight 
loss.

In March 2004 the Veteran had blood pressure of 151/87, BUN 
of 15 and creatinine of 1.4. In April 2004 he had blood 
pressure of 159/88, BUN of 20 and creatinine of 1.5. 

The Veteran had a VA medical examination in August 2004.  The 
examining physician reviewed the Veteran's claims files (at 
the time consisting of 7 volumes).  The Veteran reported 
urinary frequency (voiding every two hours during the day and 
three or four times during the night).  The Veteran's blood 
pressure readings were 138/71 standing, 137/75 sitting and 
143/79 reclining.  The examiner diagnosed diabetic neuropathy 
with mild renal insufficiency.  

A VA clinical note in August 2004 states the Veteran's 
diabetes appeared to currently be well-controlled with diet 
and insulin.  Current blood pressure was 139/73.  BUN in 
August 2004 ranged from 16 to 23; creatinine ranged from 1.4 
to 1.5.

In February 2005 the Veteran had blood pressure of 121/91, 
BUN of 17 and creatinine of 1.3. In March 2005 he had BUN of 
13 and creatinine of 1.3.  In April 2005 the Veteran had 
blood pressure readings of 145/83 and 138/84.  In June 2005 
the Veteran had blood pressure of 143/86, BUN ranging from 13 
to 20 and creatinine ranging from 1.3 to 1.4.

The Veteran had a VA medical examination in October 2005.  
The examining physician reviewed the Veteran's claims files 
(at the time consisting of 7 volumes).  The Veteran reported 
he had not taken insulin since his discharge from inpatient 
treatment and had not been checking his blood sugar.  He 
reported urination every 3 to 4 hours during the day and 
nocturia 4 to 5 times at night.  On examination his blood 
pressure readings were 128/86, 128/82, 130/76 and 132/78.  
The examiner diagnosed mild renal insufficiency and renal 
glomerular sclerosis, both of which could be due to diabetes.  
The examiner also stated the Veteran's hypertension was under 
control.

The Veteran's blood pressure readings in 2006 were 145/78 
(April), 102/58 (May), 122/78 (June), 145/79 (August), 119/66 
(September) and 120/72 (December).  His creatinine in 2006 
was 1.7 (September).

The Veteran had VA urological cystoscopy in May 2007 due to 
complaint of persistent hematuria.  The operative report 
states the cystoscopy showed no bladder tumors, stones or 
foreign bodies.

The Veteran's blood pressure readings in 2007 were 132/68 
(March), 131/76 (June) and 126/67 (September).  His 
creatinine in 2007 was 1.7 (June).

The Veteran's blood pressure readings in 2008 were 121/72 
(February) and 138/78 (March).

The Veteran had another VA medical examination in July 2009.  
The examining physician reviewed the Veteran's claims files 
(at the time consisting of 10 volumes).  The examiner noted 
the Veteran's history of gastric bypass surgery for morbid 
obesity, with complications and many months of subsequent 
rehabilitation.  The examiner noted the Veteran's history of 
kidney stones but stated the kidney stones were unrelated and 
incidental and not clinically significant.  The Veteran's 
hypertension was well-controlled overall.  His kidney 
problems began in 2003, prior to which he had normal kidney 
function.  In December 2002 the Veteran's creatinine ranged 
from 0.8 to 1.0; in January 2003 his creatinine ranged from 
1.1 to 1.7.  His creatinine reached a peak of 3.1 in June 
2003 and declined thereafter to its present level of 1.6 to 
1.9.  The elevated creatinine was probably initially due to 
contrast nephropathy from the IV contrast, and his continued 
problems were due to a multiplicity of factors including 
contrast procedures, further surgery, and medication.  The 
Veteran was shown to have low-grade proteinuria during these 
events.  Multiple CT scans and renal studies were overall 
negative for other kidney irregularities.  The Veteran had 
bladder cancer but there was no clinical evidence of 
recurrence.  The Veteran denied erectile dysfunction and 
denied urinary problems.  On examination the Veteran's blood 
pressure was 131/85.  His most recent creatinine (in March 
2009) was 1.8.  

The examiner's impression was chronic kidney disease with 
baseline creatinine of 1.7 to 1.8 for the last several years.  
The examiner also stated the Veteran's essential hypertension 
is not related to his diabetes.  However, the Veteran's 
present renal insufficiency and current recurrent kidney 
disease are at least as likely as not related to diabetic-
related nephropathy.  The Veteran's renal insufficiency does 
not impair his employability since he is not employed (100 
percent disabled due to service-connected disabilities) and 
does not limit his ability to perform physical or sedentary 
activities or daily functioning.  His hypertension similarly 
does not limit employability or daily function.  

As noted, the Veteran currently has a 30 percent disability 
rating as a renal dysfunction under DC 7502.  The next higher 
60 percent rating under this DC requires constant albuminuria 
with some edema; or definite decrease in kidney function.  
The evidence above does show definite decrease in kidney 
function, as documented in the opinion of the VA examiner in 
July 2009 and characterized by that examiner as renal 
insufficiency and current recurrent kidney disease.  
Accordingly, the criteria for a 60 percent rating are met.

The Board has considered whether a rating even higher than 60 
percent may be awarded.  However, the next higher 80 percent 
rating requires persistent edema with BUN 40 to 80mg%; 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss or 
limitation of exertion.  In this case the Veteran's 
laboratory results from BUN and creatinine do not meet the 
schedular criteria for the 80 percent rating.  The Veteran 
has shown weight loss and generalized lethargy and 
amotivation, but these are clinically documented to be due to 
his elective gastric bypass surgery for morbid obesity and 
subsequent complications, and not to any service-connected 
disability.  

The Board accordingly finds that the criteria for an initial 
rating of 60 percent, but not more, are met for the service-
connected nephropathy with hypertension.
     
Evaluation of Onychomycosis

Onychomycosis, a disorder of the fingernails and toenails, is 
rated by analogy as dermatitis.  38 C.F.R. § 4.118, DC 7813.  
That code section then instructs the rater to evaluate as 
disfigurement, scars, or dermatitis, whichever is the 
predominant disability picture.  Here, the symptoms are most 
akin to dermatitis, which is contemplated under DC 7806.

The criteria of DC 7806 are as follows.  Noncompensable 
rating is awarded for dermatitis or eczema that involves less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy is 
required during the past 12-month period.  A rating of 10 
percent is awarded for dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is awarded for 
dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is awarded for dermatitis of 
eczema that involves more than 40 percent of the entire body 
or more than 40 percent of exposed areas; or, constant or 
near-constant systemic therapy such as corticosteroids o 
other immunosuppressive drugs required during the past 12-
month period.

The Veteran had a VA medical examination in October 2005.  
The examining physician reviewed the Veteran's claims files 
(at the time consisting of 7 volumes).  The Veteran reported 
experiencing toenail infections since Viet Nam but becoming 
worse since onset of diabetes.  On examination his toenails 
had fragmentation, thickening and ridging with skin calluses 
at the margins of the toes but otherwise no calluses on the 
bottoms of the feet and no ulcerations.  The skin was 
otherwise normal.  The examiner diagnosed onychomycosis due 
to diabetes. 

The Veteran had another VA medical examination in July 2009.  
The examining physician reviewed the Veteran's claims files 
(at the time consisting of 10 volumes).  The Veteran reported 
problems with his toenails since at least the 1970s, but 
stated he believed only the great toenails were affected.  He 
denied problems with his fingernails.  He denied having ever 
been on any medication for his toenail disorder.  He also 
denied infections, need for removal of a toenail, or other 
complications.  He denied any symptoms such as pain and 
denied any interference with walking or function.  On 
examination the Veteran had onychomycosis on both great 
toenails and in the third and fifth toenails of the right 
foot.  The disorder presented as nails slightly yellowed, 
thickened and crusty but well-trimmed.  There was no evidence 
of surrounding skin breakdown or inflammation.  There was no 
tenderness to palpation.  The examiner's impression was 
onychomycosis of four toenails without involvement of the 
skin; in terms of percentages the disorder involved zero 
percent of exposed surface and less than one percent of total 
body surface.  The disorder did not cause any limitation of 
function, either physical or sedentary and did not affect his 
occupation since he has no occupation (100 percent rating for 
service-connected disabilities).  

As noted, evaluation higher than 10 percent under DC 7806 
requires a skin disability that involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  The Veteran's onychomycosis clearly does not 
approximate this level of impairment.  As noted on 
examination, his disability involves zero percent of exposed 
areas of the body and less than one percent of the entire 
body.  In addition, it has not required any medication 
whatsoever.

The Board has considered whether the Veteran would benefit 
from rating by analogy to any other diagnostic code.  
However, he has no pain or functional impairment of either 
foot.  There is accordingly no other diagnostic code under 
which he would be rated at a compensable level.   

The Board accordingly finds that the criteria for an initial 
rating in excess of 10 percent for onychomycosis are not met.  
Accordingly, the claim must be denied.

Evaluation of Peripheral Neuropathy of the Upper and Lower 
Extremities 

The neurologic rating guidelines are found at 38 C.F.R. Part 
4; these direct consideration of, among other things, 
complete or partial loss of use of one or more extremities.  
Reference is to be made to the appropriate bodily system of 
the schedule.  In rating peripheral nerve injuries, attention 
should be given to the relative impairment in motor function, 
trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement, when bilateral the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

The Veteran's peripheral neuropathy of the upper extremities 
is evaluated pursuant to the criteria found at 38 C.F.R. § 
4.124a, DC 8516.  Under this Code, mild incomplete paralysis 
of either extremity warrants a 10 percent rating.  Moderate 
incomplete paralysis warrants a rating of 20 percent for the 
minor extremity, and a 30 percent rating for the major 
extremity.  Severe incomplete paralysis warrants a 30 percent 
rating for the minor extremity, and a 40 percent rating for 
the major extremity.  A maximum evaluation of 50 percent for 
the minor extremity and 60 percent for the major extremity 
for complete paralysis of the ulnar nerve of the major upper 
extremity, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.

The Veteran's peripheral neuropathy of the lower extremities 
is evaluated pursuant to 38 C.F.R. § 4.124a, DC 8521. Under 
this Code, an evaluation of 10 percent is assigned for mild 
incomplete paralysis.  A 20 percent rating requires moderate 
incomplete paralysis, and a 30 percent rating requires severe 
incomplete paralysis of the external popliteal nerve.  A 40 
percent evaluation requires complete paralysis of the 
external popliteal nerve, manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.

A VA treatment note in July 2001 shows there was no sensation 
to monofilament testing in the right metatarsals and right 
lateral sole and heel as well as the left 3rd and 5th 
metatarsals.

The Veteran had a VA H&P examination in November 2002 in 
conjunction with evaluation for gastric bypass surgery.  
Neurological evaluation sensation was intact to light touch, 
and DTRs were 2+ bilaterally.  Gait was normal, with good 
stability and coordination.  Muscle strength and tone were 
normal and without atrophy.    

Later in November 2002, following gastric bypass surgery, the 
Veteran had a VA physical therapy evaluation that involved 
spinal cord and peripheral nerve stimulation systems.  Ranges 
of motion of the right upper extremity (RUE), left upper 
extremity (LUE), right lower extremity (RLE) and left lower 
extremity (LLE) were all within normal limits.  Strength in 
all extremities was 5/5 and sensation was intact. 

A post-operative note in December 2002 following gastric 
bypass surgery cites complaint of 2-3 mild-to-moderate 
episodes of tingling and numbness of the extremities for a 
couple of years. The Veteran denied a history of using 
medications for peripheral neuropathy.  Examination showed 
the peripheral senses to be grossly intact peripherally.  
However, the clinician recommended low-dose medication if 
symptoms worsened.

In March 2004 the Veteran presented to the VA emergency room 
complaining of recent onset of facial drooping to the left 
side with slurred speech.  The clinical impression was Bell's 
palsy of unclear etiology, possibly idiopathic or viral.    

The Veteran also underwent VA radiological analysis of the 
cervical spine in March 2004 due to his complaint of 
cervicalgia (neck pain and headache) and numbness in the 
entire body.  The radiologist's impression was cervical 
spondylosis with some mild foraminal encroachment, right 
slightly worse than left.

The Veteran presented to the VA neurology clinic in April 
2004 complaining of tingling (pins and needles) in the arms 
and legs; he also reported some ataxia on walking with 
falling to the left side only.  These symptoms began one day 
after the Veteran woke up with symptoms of Bell's palsy 
(facial droop and slurred speech) although the palsy had 
apparently resolved with medication.  Examination showed mild 
facial droop, abnormal visual fields to all quadrants, and 
inability to turn the head to the left but cranial nerves 
otherwise intact.  Motor was 5/5 for RUE and RLE and 4/5 for 
LUE and LLE.  Sensory showed symmetric loss of proprioception 
in the lower extremities.  The clinical impression was 
symptoms consistent with the stocking/glove distribution of 
diabetic peripheral polyneuropathy but also possibly vitamin 
b-12 deficiency from pernicious anemia.
 
The Veteran underwent VA electromyography (EMG) analysis in 
June 2004 during which he complained of acute onset of 
tingling of the hands and feet along with a feeling of 
heaviness in the limbs; he also reported the left leg felt 
weaker.  Motor examination was normal, biceps reflexes were 
hard to obtain and ankle jerks were absent.  Nerve conduction 
study (NCS) was administered to assess for polyneuropathy; 
the impression was sensorimotor polyneuropathy with both 
axonal and demyelinating features, with probable superimposed 
left carpal tunnel.  There was also left ulnar neuropathy at 
the elbow but no clear evidence of acute inflammatory 
demyelinating polyneuropathy (AIDP). 

After the EMG study cited above the Veteran presented to the 
VA neurology clinic in June 2004 for follow-up.  He reported 
burning and numbness of the feet associated with walking long 
distances.  Examination of the cranial nerves showed mild 
left lower motor neuron facial droop but was otherwise 
intact.  Motor strength was 5/5 throughout with some giveaway 
weakness in the left hip flexor, with normal tone and 
possible decreased bulk in the feet.  Reflexes were trace-to-
absent throughout and symmetrical with down-going toes.  
Sensory showed decreased proprioception in the bilateral toes 
with small-medium size movements.  There was stocking/glove 
pattern of decreased temperature, right greater than left.  
Coordination showed intact finger-nose-finger (FNF), finger 
tap and toe tap bilaterally.  Gait was slightly wide-based 
with a limp in the right leg reportedly present for more than 
20 years.  Metabolic screening for peripheral neuropathy was 
negative.  The impression was possible confluent mononeuritis 
multiplex, but symptoms probably more likely due to diabetes.

The Veteran had a VA medical examination in August 2004.  The 
examining physician reviewed the Veteran's claims files (at 
the time consisting of 7 volumes).  The Veteran complained of 
paresthesias of both feet, both hands and all fingers since 
May 2004.  On examination the Veteran's posture and gait were 
normal but all toes were cold.  Motor strength of major 
muscle groups in all four extremities was 5/5.  The Veteran 
could toe-walk, heel-walk and tandem-walk.  Light touch 
sensation was intact in the hands and feet, but sensation to 
pinprick was absent in both hands and depressed in both feet.  
DTRs were all physiologic, and Romberg was normal.  The 
examiner diagnosed peripheral neuropathy of the hands and 
feet as a complication of diabetes.

The Veteran presented to the VA clinic in August 2004 
complaining of burning sensation in the feet extending to 
mid-ankle, always asleep and worse when walking.  He also 
reported constant numbness in the hands and all fingers, 
unclear as to provocation.  He reported tremor in the right 
hand.  The clinician noted history of peripheral neuropathy 
of unclear etiology and Bell's palsy.  The clinician's 
impression was symptoms likely related to diabetes mellitus 
and possible vitamin B-12 deficiency.  During diabetic foot 
examination in August 2004 there was decreased sensation in 
the toes bilaterally.

The Veteran had a VA medical examination in October 2005.  
The examining physician reviewed the Veteran's claims files 
(at the time consisting of 7 volumes).  The Veteran reported 
tingling and numbness in the hands and feet, worse on the 
right than left; the pins-and-needles sensation would wake 
him at night.  He also reported having developed a tremor in 
the right hand in 2002 or 2003 in the nature of a resting 
tremor, worse at night than during the day.  He reported 
difficulty walking due to his sensory symptoms and stated the 
tremor had affected his handwriting.   Neurological 
examination was normal for cranial nerves.  Motor strength 
was diminished in the hands and feet.  Pinprick and 
monofilament were diminished in the fingers and toes.  DTRs 
were normal.  There were tremors in both hands, right more 
than left, shown as a resting tremor about 30 times per 
minute.  Cerebellar signs were negative and Romberg sign was 
normal.  The facial expression showed diminished expiration 
of the face indicating changes of Parkinsonism.  There was 
mild increase in tone, and gait was normal.  The examiner 
diagnosed sensory motor neuropathy and polyneuropathy due to 
diabetes in both lower and upper extremities.  The examiner 
also diagnosed Parkinsonism, as likely as not due to 
diabetes.  

In April 2006 the Veteran presented to the VA emergency room 
complaining his peripheral neuropathy had become worse.  He 
reported increased burning, numbness, and tingling in the 
feet and hands, worse at night.  Examination showed DTRs 2+ 
and sensation grossly intact in all extremities.  The 
clinical impression was diabetes with worsening peripheral 
neuropathy.

A VA general surgery note in March 2008 shows no gross 
neurological deficits.

VA EMG of all four extremities in July 2009 showed mild-to-
moderate polyneuropathy.

The Veteran had another VA medical examination in July 2009.  
The examining physician reviewed the Veteran's claims files 
(at the time consisting of 10 volumes).  The Veteran reported 
a sensation that his feet were "falling asleep" and 
endorsed paresthesias.  The examiner noted that VA treatment 
records showed the Veteran to be non-compliant with his 
medications, but the Veteran denied such non-compliance and 
reported the medications did not work. The Veteran denied 
persistent weakness in the hands or feet due to peripheral 
neuropathy and reported no other symptoms of neuropathy.  He 
denied bladder or bowel incontinence.  On examination cranial 
nerves II-XII were intact.  Motor examination showed normal 
bulk and motor strength 5/5 throughout; however, the Veteran 
had pain and thus had difficulty maintaining full force 
consistently.  DTRs were 0 for Achilles; 2 for patella; and, 
1 for biceps, triceps and brachial radialis.  Sensory 
examination revealed decreased sensation to pinprick, 
temperature and vibration in stocking/glove distribution.  
Casual gait was intact but the Veteran had difficulty with 
tandem gait.  EMG and NCS revealed mild-to-moderate length-
dependent sensory motor axial polyneuropathy and MRI of the 
brain revealed minimal small right frontal white matter 
lesion that was nonspecific and could be related to migraine, 
prior head trauma, high blood pressure, demyelination or 
vasoactive drug use.  

The examiner's impression was peripheral neuropathy likely 
multifactoral in nature and basically unchanged since the 
previous EMG studies in 2004.  The examiner noted the Veteran 
was deficient in vitamin B12, and the neuropathy would likely 
improve if the B12 was replaced.
   
On review of the evidence above the Board finds that the 
Veteran's peripheral neuropathy of the upper and lower 
extremities has resulted in no more than mild incomplete 
paralysis of the affected nerves.  In this regard, 
examinations and clinical notes have reliably documented 
sensory deficits in the upper and lower extremities, and 
electronic diagnostics have documented mild-to-moderate 
polyneuropathy.  However, there is no evidence whatsoever of 
resultant functional impairment in terms of loss of strength, 
impairment of gait, or atrophy of the muscles.  Absent any 
clinical indication of actual functional impairment, the 
Board cannot find that the impairment in any of the four 
extremities approaches the level of "moderate" incomplete 
paralysis or worse.

The Board accordingly finds that the criteria for initial 
ratings in excess of 10 percent for peripheral neuropathy of 
the RUE, LUE, RLE and/or LLE are not met.  Accordingly, the 
claims must be denied.
  
Evaluation of Parkinson's Disease

The RO has rated the Veteran's Parkinson's disease as 30 
percent disabling under Diagnostic Code 8004 for paralysis 
agitans.  38 C.F.R. § 4.124a, DC 8004. "Paralysis agitans" 
is also known as Parkinson's disease.  Dorland's Illustrated 
Medical Dictionary 972 (26th ed. 1990).

The minimum rating under DC 8004 is 30 percent, the 
currently-assigned rating.  Alternatively, if more 
advantageous to the Veteran, the disorder may be evaluated 
for complete or incomplete paralysis of each extremity.  The 
rating criteria for complete or incomplete paralysis of the 
RUE, LUE, RLE and LLE are discussed above.

The Veteran had a VA medical examination in July 2009.  The 
examining physician reviewed the Veteran's claims files (at 
the time consisting of 10 volumes).  The Veteran reported 
having been diagnosed with Parkinson's disease in 2005.  He 
endorsed having had tremors for approximately five years; he 
denied taking medications and stated he attempts to keep the 
Parkinson's disease secret from his physicians.  The Veteran 
stated he had some difficulty with walking and would 
occasionally stumble but he stated he would rarely fall.  He 
denied bladder or bowel incontinence, seizures or history of 
tumors.  On examination there was resting tremor present in 
the right hand and right foot.  The examiner's impression was 
mild right hemiparkinsonism that is likely idiopathic in 
nature and not related to diabetes; the examiner notes it is 
not clear if diabetes is even a risk factor for Parkinson's 
disease and also noted the Veteran had not sought treatment 
for Parkinsonism. 

As noted above, the currently-assigned 30 percent rating is 
the minimum rating for Parkinson's disease.  The Veteran is 
shown by examination to have mild right hemiparkinsonism 
manifested by resting tremor in the right hand and right 
foot.  The Board acknowledges that the Veteran is right-
handed, and that tremor in the right hand is accordingly more 
significant than would be the case of tremor in the left 
hand.

However, rating higher than 30 percent requires alternative 
rating for incomplete paralysis of the affected extremities.  
As noted above, the Board has found the Veteran to have not 
worse than mild incomplete paralysis of each of the four 
extremities.

Further, the Veteran's incomplete paralysis of the RUE, LUE, 
RLE and LLE is already being compensated for diabetic 
neuropathy.  "38 U.S.C.A. § 1155 implicitly contains the 
concept that 'the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Esteban, 6 Vet. App. 259, 
261, citing Brady v. Brown, 4 Vet. App. 203 (1993)

The Board has especially considered whether the Veteran's 
tremor in the right hand, which is his major upper extremity, 
should be rated at higher than 10 percent.  However, even 
though tremor is verified on examination there is no showing 
of functional impairment of the right upper extremity in 
terms of loss of strength or coordination to warrant a 
disability rating greater than 30 percent.

The Board accordingly finds that the criteria for initial 
rating in excess of 30 percent for Parkinson's disease are 
not met.  Accordingly, the claim must be denied

Additional Considerations

The Board has considered whether "staged ratings" may be 
applied in this case.  See Fenderson v. West, 12 Vet App 119 
(1999).  However, review of the files does not show that the 
criteria for higher evaluations than those discussed above 
were met at any time during the period under review.  
Accordingly, "staged ratings" are not for application.

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required any hospitalizations for the service-connected 
disabilities on appeal, and that the manifestations of those 
disabilities are those specifically contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disabilities on appeal 
would be higher than that contemplated by the schedular 
criteria.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

The Court has recently held that a request for a total 
disability evaluation based upon individual unemployability 
(TDIU), whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation. There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  

If a veteran already has a 100% schedular disability, TDIU is 
not available.  Green v. West, 11 Vet. App. 472 (1998); 
Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. 
Brown, 6 Vet. App. 443 (1994).  However, even though no 
additional disability may be paid when a disability rating of 
100 percent is already in effect, a separate award of a TDIU 
based on a single service-connected disability may form the 
basis for a claim for special monthly compensation (SMC).  
Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in 
revocation of VAOPGCPREC 6-99 which had held that TDIU could 
not be considered if claimant already had 100 rating for one 
or more disabilities.

In this case the Veteran has been 100 percent disabled due to 
his PTSD since 1991.  He also has SMC under the S-1 rating 
since August 2002.  As the Veteran is already drawing 100 
percent rating and appropriate SMC, and has done so 
throughout the period under review, Rice is not applicable.


							(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than August 6, 2002, for the grant 
of service connection with a compensable rating for 
nephropathy with hypertension is denied.

An initial rating of 60 percent, but not higher, for 
nephropathy with hypertension is granted throughout the 
initial rating period, subject to the criteria applicable to 
the payment of monetary benefits.

An initial rating higher than 10 percent for onychomycosis is 
denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the right upper extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the left upper extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial rating higher than 30 percent for Parkinson's 
disease is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


